DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on April 14, 2022.  Claims 2-3, 5, 7, and 24-25 have been cancelled.  Claims 8-9, 12-13, 15, 20, and 30 have been amended.  Claims 8-9, 12-13, 15-16, 18-20, 23, 26, and 30 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on June 22, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
 
	
EXAMINER'S AMENDMENT
Claims 8-9, 12-13, 15-16, 18-20, 23, 26, and 47-55 are allowed subject to the examiner’s amendment described below.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared Barnard, Reg. Number 71,416 and Peter Scull, Reg. Number 37,932 on June 27, 2022.
The application has been amended as follows:  Please amend claims 8-9, 12-13, 15, 18-20, 23, and 26.  Please add claims 47-55.  Please cancel claims 17 and 29-30.

8.	(Currently Amended) A system according to claim 50[[at least one electronic digital display.

9.	(Currently Amended) A system according to claim 47[[
	the at least one electronic digital display receiving one or more responses from a patron providing input to a network connected electronic digital display;
	the at least one electronic digital display displaying a unique QR code or access code to the patron and further receiving one or more responses from the patron;
	the at least one electronic digital display directing the patron to use the unique QR code or access code to access a website or application on the patron’s mobile device;
	the at least one electronic digital display establishing a connection between a advertising apparatus and the patron’s personal mobile device. 





12.	(Currently Amended) A system according to claim 47[[at least one electronic digital display further comprising a graphical user interface that enables a patron to place orders for one or more of food, beverages, souvenirs, tickets, and/or other goods sold at a public venue, the order placed by the patron being directed via the server to a central management system that directs and provides information regarding the patrons precise location in the public venue, including a section, row, and seat, for delivery of said one or more of food, beverages, souvenirs, tickets, and/or other goods.

13.  (Currently Amended) A system of claim 47[[

15.	(Currently Amended) A system according to claim 13, further comprising establishing a communication connection between one or more of: the at least one electronic digital display: Bluetooth®, low energy Bluetooth (LEBT), Near Field Communication, WiFi, i-beacon, Infrared Wireless data (IrDA), Ultra Wideband (UWB), induction wireless communication, or a hard wired connection.




17.	(Cancelled) 
  
18.	(Currently Amended) A system of claim 47[[

19.	(Currently Amended) A system of claim 47[[at least one electronic digital display being a touch screen operatively configured to receive input from a patron. 

20.	(Currently Amended) A system of claim 47[[at least one electronic digital display being communicably operative with a single board computer for measuring one or more of a response, engagement, or interest of a patron to an advertisement and communicating the measurement to the server for analysis. 

23.	(Currently Amended) A system of claim 47[[

26.	(Currently Amended) A system of claim 47[[

29.	(Cancelled) 

30.	(Cancelled) 


47.	(New)  A system comprising:
at least one server having a processor, memory, and instructions configured for:
transmitting signals to at least one electronic digital display associated with one or more of a cupholder, seat, seat support, or seat structure at a venue; 
distributing one or more of power or data connections through one or more cavities of the cupholder, seat, seat support, or seat structure;
in response to transmitting signals to the at least one electronic digital display, receiving health and status data of the at least one electronic digital display;
in response to receiving the health and status data, transmitting one or more of a selected static or dynamic visual output to be displayed on the at least one electronic digital display based on one or more of: 
location of the at least one electronic digital display in the venue, 
price of seat in a particular section and row of the venue, or 
events at the venue. 

48.	(New)  A system according to claim 47, the health and status data further comprising information regarding battery health, battery life, signal strength, location, hardware status and data regarding content displayed.




49.	(New)  A system of claim 47, the system further comprising informing or advertising in a public venue comprising one or more of: 
		providing one or more commands from the server to one or more of the at least one electronic digital displays;
		selecting one or more informational content and/or advertisements from the group comprising images, videos, and audio-visual presentations;
		communicating and displaying the one or more of informational content or advertisements to the at least one electronic digital displays.

50.	(New)  A system according to claim 47 further comprising one or both:
	the at least one electronic digital display measuring a response of a patron to an initial advertisement presented on the electronic digital display; and
	the server determining additional advertisements to communicate and/or display for a patron based on the measured response of the patron to the initial advertisements displayed.

51.	(New)  A system of claim 47, the at least one electronic digital display being affixed or secured to one or more of the seat structure, a seat back, a seat bottom, cupholder, or a free-standing structure.

52.	(New)  A system according to claim 47, the server providing one or more commands to the at least one electronic digital display for:
          powering on the electronic digital display.  


53.	(New) A system of claim 47 further comprising one or more of:
	the at least one electronic digital display being separately controllable from any of the other electronic digital displays;
	at least one single board computer;  
	at least one power source; or
	the at least one server configured to communicate with the at least one single board computer via a wired or wireless connection to provide discrete signals to one or more of: 
	power on or power off the single board computer; 
	power on or off the electronic digital display; or 
	provide individualized display content, 
	wherein the single board computer and power source are configured to be stored in one or more of a seat back, a seat bottom, a seat structure, an arm rail, an armrest, a side support, a beam support and/or an anchor region of a seat support. 

54.	(New)  A system of claim 53, the single board computer being capable of being assigned an individual IP address or MAC addressable.

55.	(New)  A system of claim 53, the power source being selected from one or more of the group comprising: a battery, a lithium-ion battery, a rechargeable battery, low voltage wired connection, a solar array, and a solar array connected to a battery. 



Anderson et al. US Publication 20080297997 A1 Display Apparatus and System for Sporting and Entertainment Venues
Anderson discloses a display apparatus for mounting to a back surface of a seating structure consisting of a housing formed with a rear wall for mounting to the back surface of the seating structure, a pair of side walls extending from the rear wall to a front wall, and a top wall formed with a transparent portion. The display apparatus further consisting of a display screen positioned interiorly of the housing adjacent to the top wall, the display screen displaying one or more visual images viewable through the transparent portion of the top wall of the housing, and a computer unit positioned interiorly of the housing and operatively connected to the display screen for generating the one or more visual images. Preferably, the top wall and display screen of the display apparatus are disposed at a predetermined angle of inclination to the horizontal so as to ensure that the display screen is readily viewable by a spectator.

Filipour et al. US Publication 20110109134 A1 Server-Based Gaming Chair
Filipour discloses a gaming chair includes a plurality of speakers, at least one electronic display device, a network interface configured to couple to a network, and a processor coupled to the speakers, the electronic display device, and the network interface. The processor is configured to receive game data from a remote server via the network interface, wherein the game data includes audio signals and video signals, and to cause the speakers to output audio based on the audio signals. The processor is also configured to cause the display device to display at least one image based on the video signals. 



The present invention discloses an apparatus, system, and methods for displaying information and advertisements in public or private venues including a body portion adapted to a seat structure or other seat supported apparatus, either as a base unit or a retrofit apparatus, wherein the seat structure or seating apparatus may provide the structure and housing for electronics necessary to power and
control an electronic display that may be disposed on an adjustable modular bracket system that
may be attached to a seat, a seat back, a cupholder, a cupholder attachment apparatus, a portable
or mobile device attachment apparatus, which may be accessible, visible, and/or useable by a
patron at a public venue.

Claim 47 is allowed because the prior art of record of Anderson and Filipour alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
in response to transmitting signals to the at least one electronic digital display, receiving health and status data of the at least one electronic digital display;

Dependent claims 8-9, 12-13, 15-16, 18-20, 23, 26, and 48-55 are allowable based on the same rationale as the claims they depend.
 Objections to claims 2-3, 7, 9, 12, 15, 20, and 30 have been withdrawn.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, has been withdrawn. 
Claims 3, 7-9, and 12 rejected under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, have been withdrawn. 


The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, “Public venue advertising is ubiquitous. As a means to inform the user and/or promote specific products and generate additional revenue, such venues often will sell space to advertisers. The advertising can be displayed in many ways, such as on billboards, on walls, on electronic displays, on printed material, and other ways. However, because of the often remote (e.g., billboards) or transient (e.g., napkins) nature of these existing types of advertisements, they may fail to adequately grab the consumer's attention, or capture the consumer's eye in a manner that would leave the desired lasting impression. Thus, there appears to be an open niche for alternative advertising methods to accommodate the valuable commercial resource of the immediate visual area directly in front of the consumer in a captive-audience venue.” (paragraph 0002), “…For instance, in implementations that have more than one electronic display, a main display may be in color and provide for video and interactive functionality with the patron via a touch screen while other displays such as those disposed in a cupholder, seat back, arm rest or other structures may be an e-ink or e-paper display. In some implementations, the display is curved or flexible such that it can be fit to the external structure of a smooth-curved apparatus or wrap-around type of display such as an appurtenant panel or face of a cupholder, as described in more detail below.” (paragraph 0008), and “Disclosed herein also is digital display advertising apparatus that may be attached to a modular mounting bracket which is capable of being attached to a seat, seat back, arm rest, seat support structure. In some implementations, the advertising apparatus may have one, two, three, four, or more, spaces for digital and/or printed advertisements. In some implementations, the digital advertisements require interaction from the patron or user which may provide access to a OR code or access code for purposes of special promotions, tracking, funneling, awareness, interest, desire, or action, and other aspects of a print or digital advertising campaign, or known to those workers skilled in the art.” (paragraph 0013).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vendetti US Publication 20130197981 A1 System and Method for Provisioning Services in an Event Venue
	Vendetti discloses systems and methods for providing concierge services at event venues hosting live performances. The system include a server configured to receive real-time performance information indicative of a current status of a live performance at an event venue having a plurality of seats; and a plurality of concierge devices in data communication with the server, each of the concierge devices being coupled to one of the plurality of seats, having an input device for receiving input from an attendee at the live performance, and being associated with location information indicative of a location of the seat. The server and the concierge devices are configured to provide a plurality of event-venue related services at the concierge devices, the event-venue related services being selectable based upon input from the attendee, and at least one of the event-venue related services provided comprise displaying supplemental information at the concierge devices based upon the location information associated therewith, the supplemental information being based upon the real-time performance information.



	Fuerstenberg et al. US Publication 20130179201 A1 Systems and Methods to Optimize Media Presentations to a Seated Audience
	Fuerstenberg discloses a computing apparatus is configured to customize media presentation on a display device positioned in the vicinity of a plurality of seats positioned within an access-controlled seating area. The display device is configured to serve media content to users seated in the seats, based on an aggregated spending profile of the users in the seats. The users occupying the seats may be identified via the tickets purchased using account information of the users, via the users checking into the seating area using the account information of the users or the tickets purchased using the account information of the users, and/or via transactions of the users for purchases made by the users within the area or for in-seat purchases.

	Shaffer US Publication 20170330263 A1 Location Specific Multimedia System and Method
Shaffer discloses a method and system for permitting the capture of location specific content at a venue, such as a stadium or concert hall. Seat location data from patrons at the venue, for example provided by coding on the seats (egg a QR code), is used to identify the location and, upon demand, provide content to patrons, and to receive from patrons and store content associated with the seat. 
	







Bao’an Firm Supplies LED Screens to World Cup, Shenzhen Daily, June 22, 2018
	The article discloses “BAO'AN-BASED LED screen manufacturer Unilumin has provided LED screening solutions for theongoing 2018 FIFA World Cup Russian at four main venues in Russia, namely Luzhniki Stadium, Kazan Sports Center, Mordovia Arena and Samara Arena, Bao'an Daily reported.
The company has provided comprehensive solutions for the four main venues with a total area of 4,510 square meters. Among them, Luzhniki Stadium, the largest stadium in Russia and the venue of the opening ceremony of the tournament, will host games of four groups, including the opening match, a 1/8 final, a semifinal and the final game.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682